Citation Nr: 0925007	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  04-31 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for the service-connected 
anxiety disorder, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to July 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that, in pertinent part, confirmed and 
continued a previously assigned 10 percent rating for the 
service-connected anxiety disorder.  

In February 2007, the Board remanded the case back to the RO, 
via the Appeals Management Center (AMC) for further 
development and adjudicative action.

Before the case was returned to the Board for appellate 
disposition, the AMC issued a rating decision in January 2009 
that increased the 10 percent rating to 30 percent for the 
service-connected anxiety disorder, effective from the date 
of receipt of the most recent claim for increase.  As the 
award is not a complete grant of benefits, the issue remains 
in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  
Moreover, the Board must consider whether there are distinct 
time periods during the entire appeal period where the 
veteran's symptoms warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  


FINDINGS OF FACT

1.  The service-connected anxiety disorder has been 
manifested by depressed mood, anxiety, nightmares, 
irritability, insomnia, excessive worry, passive suicidal 
thoughts, difficulty in establishing effective work and 
social relationships, and chronic sleep impairment resulting 
in no more than mild functional impairment, with Global 
Assessment of Functioning (Global Assessment of Functioning 
(GAF) scores ranging between 60 and 70 for the entire appeal 
period.

2.  The service-connected anxiety disorder has never been 
manifested by symptomatology that more nearly approximates 
that of circumstantial, circumlocutory, or stereotyped 
speech, panic attacks more than once per week, difficulty in 
understanding complex commands, impaired judgment, memory 
loss, or impaired abstract thinking.

CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for the service-connected anxiety disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
and Supp. 2008); 38 C.F.R. §§ 4.3, 4.7, 4.125, 4.126, 4.130, 
Diagnostic Code 9434-9400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2003.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
for increase, generally, and the relative duties of VA and 
the claimant to obtain evidence.

The notice provided to the appellant did not specifically 
comply with the holding in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  However, a subsequent duty-to-assist letter 
was sent to the Veteran after the initial adjudication, in 
October 2007, that, in pertinent part, explained how 
disability ratings are assigned.  A Supplemental Statement of 
the Case (SSOC) was sent to the veteran in January 2009.

The notice errors in this case did not affect the essential 
fairness of the adjudication because the notices provided to 
the veteran over the course of the appeal provided all 
information necessary for a reasonable person to understand 
what evidence and/or information was necessary to 
substantiate his claim.  The Veteran indicated that all of 
his mental health treatment was received at the VA, and the 
RO obtained those records.  Additionally, in February 2009, 
the Veteran indicated that he had no more evidence to 
substantiate his claim.  At his most recent VA examination in 
October 2008, the Veteran described the effect of his 
disability on his employment and daily life.  Moreover, the 
criteria for rating the Veteran's anxiety disorder were 
provided to him in the January 2009 supplemental statement of 
the case.  The Veteran has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sanders v. 
Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of the anxiety disorder, and afforded the 
Veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.
II.  Increased Rating

The Veteran seeks an increased rating for the service-
connected anxiety disorder, currently rated as 30 percent 
disabling.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Service connection for an anxiety disorder was established at 
the time of discharge from service, in July 1970.  A 10 
percent rating was initially assigned for the service-
connected anxiety reaction effective from April 1999.  In 
June 2003, the Veteran submitted his most recent claim for 
increase.  During the course of the appeal, the 10 percent 
rating was increased to 30 percent, effective from June 9, 
2003, the date on which the Veteran's most recent claim for 
increased was received at the RO.  

VA outpatient mental health records dating back to November 
2002 show complaints of anxiety.  A July 2003 note from a 
private counselor indicated that he knew the Veteran prior to 
service, and at that time, he was gregarious, outgoing, and 
very friendly; however, since that time, he had become 
withdrawn, sullen and angry.  The counselor recommended that 
the Veteran begin ongoing therapy and medication.

Various statements from the Veteran dating from July 2003 
through August 2004 reveal that the Veteran had been 
suffering with depressed mood, anxiety, panic attacks and 
sleep impairment for over 30 years.

At a VA examination in August 2003, the Veteran reported 
generalized anxiety, a feeling of wanting to be alone, and 
trouble sleeping.  The Veteran indicated that his symptoms 
were present all the time with no significant periods of 
remission.  The Veteran reported that he was being seen 
regularly for mental health treatment, and was prescribed 
medication.  He indicated that Valium worked well for him, 
but that he recently weaned himself off of Zoloft because he 
felt he was unable to tolerate it.

The Veteran reported a recent long-term relationship breakup.  
He owned his own television and radio repair company and 
worked approximately 20 hours per week; although he planned 
to sell his business in the near future.  The Veteran did not 
indicate that his difficulty in employment was secondary to 
his psychiatric symptoms.  He did, however, report that he 
may have put more hours in at work if he had not felt so 
anxious.  The Veteran also reported difficulty in social 
functioning, and did not like to do much with other people.  
He watched a lot of TV, but did play racquetball a few times 
per week.  On a daily basis, he was able to take care of 
himself and maintain his activities of daily living.  

The examiner noted that the Veteran also had a history of 
major depressive disorder, and it was difficult to delineate 
the symptoms of depression from those of anxiety, as many of 
them were the same.  

On mental status examination, there was no impairment of 
thought process or communication.  There was no evidence of 
delusions or hallucinations.  Eye contact was appropriate.  
There was no inappropriate behavior.  There was no suicidal 
or homicidal ideation, intent, or plan.  The Veteran 
maintained good hygiene.  He was alert and oriented to 
person, place, time and situation.  His long term memory was 
intact as evidenced by his ability to corroborate details 
contained in his medical records.  Short term memory was 
intact as evidence by his ability to recall events that 
happened that morning.  There was no evidence of rituals that 
interfere with daily functioning.  Speech had normal rate, 
volume and tone.  Speech was spontaneous.  Panic attacks 
reportedly occurred a few times per month, but none were 
witnessed at the examination.  Mood was "okay."  Affect was 
irritable and constricted.  Impulse control was currently 
intact.  Sleep was reported to be restless.  Poor sleep 
impaired his life through fatigue present during the daytime.  
There was evidence that major depression also affected his 
ability to function, as evidenced by the exacerbation of 
anxiety from the symptoms of depression.  The assessment was 
generalized anxiety disorder and major depressive disorder.  
His symptoms impacted him daily, and affected him socially 
and occupationally.  The linkage between diagnosis and 
disability appeared to be mild.  He participated regularly in 
therapy group sessions, and his prognosis was good based on 
his gainful employment and history of long-term 
relationships.  Global Assessment of Functioning (GAF) score 
was 70.  The examiner noted, in sum, that the Vetean's 
psychosocial functional status and quality of life following 
the onset of his symptoms had not deteriorated significantly 
in regards to his performance in employment, his routine 
responsibilities of self-care, and his physical health.  The 
examiner also noted that although the Veteran reported some 
difficulty in employability and social functioning secondary 
to his anxiety disorder, there was little evidence to support 
that.  The Veteran continued to maintain his business, and 
despite a recent bout of depression after a breakup of a 
relationship, he had since engaged in another relationship.  
Additionally, the Veteran reported that he was planning to 
sell his business because it was not making money; however, 
he also stated that he had done well in the stock market and 
did not have a great interest in maintaining the business 
anyway.  

VA outpatient treatment records from 2006 through December 
2008 reveal that the Veteran consistently attended group and 
individual therapy sessions for his anxiety and depressive 
disorders.  

These records show, in January 2006 for example, that the 
Veteran was reportedly thinking about selling his business 
and working in a less stressful environment, despite his 
acknowledgement that his work gives him a sense of 
satisfaction and a sense of accomplishment.  The Veteran 
indicated that he avoided situations that made him fell 
uncomfortable and less confident, and particularly avoided 
situations where he did not have total control, for fear of 
potentially negative effects on his self-esteem.  

In general, these outpatient mental health records show that 
the Veteran experienced variable periods of stress and 
anxiety, with some heightened irritability and depression, 
and some periods of less stress.  At no time, however, was 
there evidence of a thought disorder, psychosis, 
hallucinations, delusions, or manic symptoms.  Insight and 
judgment were adequate.  

The records also show that the Veteran attempted to go off 
medication, but his stress and anxiety worsened to the point 
that he re-started the medication.  By March 2007, the regime 
of Valium and Remeron had been working well.  An August 2007 
mental health group therapy note indicated that the Veteran 
was reportedly having nightmares, although the frequency was 
not discussed.  

At an October 2008 VA examination, the Veteran's claims file, 
including the Board's February 2007 remand, was reviewed by 
the examiner.  The examiner noted that the Veteran had been 
undergoing continuous group and individual therapy treatment 
that he found effective and helpful.  Regarding the 
depression, the Veteran reported thoughts of death, 
irritability, isolation, loss of interest in activities and 
claimed that he didn't feel like living.  The Veteran also 
reported increased appetite, low energy, and poor sleep.  The 
Veteran indicated that he was in a state of depression most 
of the time.  The examiner noted that the severity of the 
depression was mild.

Regarding his anxiety, the Veteran reported that it was 
moderate in severity.  The Veteran described an inability to 
sleep at night, worry over everything, and intense dreams 
causing anxiety.  The Veteran indicated that during periods 
of increased stress he would beat telephones against a wall.

He reportedly had a good relationship with his son and 
mother, and his relationship with his brother was improving.  
He had been able to form friendships with others who attended 
his group therapy, although he preferred to be alone.  He 
dated.  Although he had a tendency to become aggravated by 
others, he was not aggressive.  

The Veteran gave up flying planes because he felt that his 
anxiety made it unsafe for him to fly.  He spent a lot of 
time fixing up his home.

On mental status examination, the Veteran was clean, neatly 
groomed, and appropriately dressed.  Psychomotor activity and 
speech were unremarkable.  The Veteran's attitude was 
cooperative, friendly, relaxed and attentive.  Affect was 
normal and mood was anxious.  The Veteran's attention span 
was intact, and he was oriented to person, time, and place.  
Thought process and content were unremarkable.  There were no 
delusions.  Regarding judgment, the Veteran understood the 
outcome of his behavior.  The Veteran had insight into his 
mental health problems.  

The Veteran's sleep impairment made it difficult for him to 
get to sleep and stay asleep with daytime fatigue and 
irritability.  There were no hallucinations, no inappropriate 
behavior, no obsessive/ritualistic behavior, no panic 
attacks, and no homicidal thoughts.  The Veteran interpreted 
proverbs appropriately.  Although the Veteran expressed 
suicidal thoughts, they were passive without intent or plan.  
The Veteran's impulse control was good, and there were no 
episodes of violence.  The Veteran was able to maintain 
personal hygiene, and there were no problems with activities 
of daily living.  Memory was normal.

The Veteran underwent psychological testing, and the MMPI-2 
results appeared accurate and consistent, suggesting a 
moderate amount of emotional distress.  The most prominent 
feature of his profile was somatic discomfort.  The examiner 
noted that the Veteran was likely to react to stress with 
physical symptoms, and these types of individuals were also 
likely to report feeling sad and depressed.  The test results 
indicated that the Veteran was high-strung and prone to 
excessive worry.

Although the Veteran had been self-employed as a small 
business owner for over 20 years, he only worked 10 hours per 
week.  The Veteran was reportedly unable to work more hours 
because of his depression and anxiety, and was in the process 
of turning over the management of the business to another 
company.

The diagnosis was generalized anxiety disorder (GAD) and 
depressive disorder.  The Global Assessment of Functioning 
(GAF) score was 61, currently and over the prior year.  The 
examiner specifically indicated that the Veteran did not 
experience total occupation and/or social impairment.  
Moreover, the examiner opined that the Veteran's signs and 
symptoms of anxiety and depression did not result in 
deficiencies in judgment, thinking, family relations, work, 
mood or school.  Additionally, the examiner opined that there 
was no reduced reliability and/or productivity due to mental 
disorder symptoms.  Rather, the examiner suggested that there 
was occasional decrease in work efficiency and there were 
intermittent periods of inability to perform occupational 
tasks due to mental disorder signs and symptoms, but that the 
Veteran was generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal.  The 
examiner summarized that the Veteran's pertinent symptoms 
included excessive worry, depressed mood, passive suicidal 
thoughts, somatic symptoms during periods of excessive 
stress, shaking, sweating, irritability, isolation, and poor 
sleep.

The Veteran's service-connected anxiety disorder with 
depression has been rated as 30 percent disabling since June 
9, 2003, the date on which the RO received the Veteran's 
claim for increase, under 38 C.F.R. § 4.130 Diagnostic Code 
9400-9434.  Under Diagnostic Codes 9400 and 9434, a 30 
percent evaluation is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks, (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

In order to warrant the assignment of the next higher 50 
percent rating, the medical evidence must more nearly 
approximate that of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The Veteran's overall level of occupational and social 
impairment more closely approximates the criteria for a 30 
percent evaluation under Diagnostic Code 9400 and/or 
Diagnostic Code 9434.  Although the Veteran has disturbances 
of motivation and mood, from time to time, symptoms 
associated with the 50 percent rating, his overall level of 
functional impairment more closely resembles the criteria for 
the 30 percent rating.  In particular, the Veteran's 
depressed mood, anxiety, and chronic sleep impairment are 
specifically listed as criteria associated with the 30 
percent rating.  

The medical record in this case tends to show that the 
Veteran is generally functioning fairly well, with good 
relationships, a long-standing employment history, good 
insight and judgment, and an ability to make friends.  It is 
acknowledged that the Veteran prefers to be alone, take total 
control of a situation, and avoids people and/or events that 
may negatively affect his mood.  Chronic sleep impairment, 
daily depression, and anxiety are also acknowledged; however, 
the criteria for the assignment of the next higher, 50 
percent rating are not met or approximated.  The medical 
evidence does not more nearly approximate that of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

Rather, during the appeal period, the Global Assessment of 
Functioning (GAF) scores have remained between 61-70, 
indicating some mild symptoms.  The Veteran is capable of 
meaningful interpersonal relationships, and takes pride in 
his business.  His judgment is good, in that he understands 
his problems.  The mental health group and individual therapy 
notes reveal that the Veteran was always neatly and casually 
dressed and groomed, appeared to be of average intelligence, 
and was able to express himself easily.  His general manner 
was relaxed and he exhibited no overt evidence of psychic 
disturbance.  There were never any hallucinations, delusions, 
memory impairment, difficulty in understanding commands, 
circumstantial, circumlocutory or stereotyped speech.  The 
Veteran never showed difficulty in understanding complex 
commands.  These conclusions are consistent with the stated 
Global Assessment of Functioning (GAF) score range of 61-70.  

The Veteran's reported symptoms and overall appearance at 
examinations reveals that his level of functional impairment 
has never been more than mild in degree.  The Veteran has 
always reported to examinations well-groomed, and properly 
dressed.  The Veteran's main symptoms of chronic sleep 
impairment, depression, anxiety, along with his occasional 
decrease in work efficiency are compensated for with the 
assignment of a 30 percent rating.  The Veteran's cognitive 
functions also were found to be completely normal.  
Additionally, even though the Veteran's main symptoms are 
depression and anxiety, such symptoms do not affect his 
ability to function independently.  The Veteran has anxiety 
and depression, is irritable and angry at times, however, he 
also has made friends in group therapy, has finished projects 
in his home, and has run a business for over twenty years.  
He dated and did not have panic attacks.  He is able to 
engage in all activities of daily living (ADL's) without 
assistance.  He has indicated that psychiatric medication has 
helped with his symptoms.

The Veteran's symptoms of anxiety and depression are not 
insignificant, particularly the chronic sleep impairment and 
periods of intense irritability.  However, the medical 
evidence shows that the Veteran generally functions 
satisfactorily, with routine behavior, self-care, and normal 
conversation.  Although the Veteran may have some difficulty 
with sadness, irritability, anxiety, and he may prefer to be 
alone, the symptomatology associated with the anxiety 
disorder with depression more nearly approximates the 
criteria for the assignment of the currently assigned 30 
percent rating.  

The medical evidence has never more nearly approximated the 
criteria for the assignment of a 50 percent evaluation, as 
there has never been occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

The GAF scores also support the criteria for a 30 percent 
evaluation.  According to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth edition (DSM IV), a Global 
Assessment of Function (GAF) score reflects the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." DSM IV, 
American Psychiatric Association (1994), pp.46-47; 38 C.F.R. 
§§ 4.125(a), 4.130.  A GAF score of 41-50 indicates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  A GAF score range of 51-60 indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  While the GAF 
range of 50-60 dips down into more moderate symptoms, the 
veteran is on the higher end of this range.  The GAF score is 
but one of many criteria in evaluating the severity of the 
Veteran's anxiety disorder with depression.  

The criteria for the assignment of the currently assigned 30 
percent rating, but no higher, have been met during the 
entire appeal period, as there are no distinct time periods 
where the veteran's symptoms warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

The preponderance of the evidence is against the assignment 
of an evaluation in excess of 30 percent for the service-
connected anxiety and depression; there is no doubt to be 
resolved; and an increased rating is not warranted.  Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.


ORDER

An increased rating for the service-connected anxiety 
disorder with depression, currently rated as 30 percent 
disabling, is denied.  







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


